DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 12/11/2019 in which claims 61-88 were considered and rejected.  
Applicant submitted what is considered a timely response on 09/01/2020 including a claim listing (claims 89-119, noncompliant and not entered), a Specification (20 pages, noncompliant and not entered), Remarks, a replacement Abstract (entered), Drawings (21 pages, noncompliant and not entered), a Terminal Disclaimer (approved on 09/08/2020), and a Statement of Delay Due to COVID-19 Outbreak.  
A telephone interview was conducted on 12/22/2020 in which Applicant inquired about the status of the application.  As a result of the interview, the Examiner contacted the case resolution team to request the application be moved back to the Examiner’s amended docket.
On 12/23/2020, a Notice of Non-Compliant Amendment was mailed by Terry Bryant, Legal Instruments Examiner.
On 02/01/2021, Applicant submitted a replacement abstract, a Specification (20 pages, noncompliant and not entered), a claim listing (claims 89-122 with status indicators, but not on separate sheet, so not entered), and Remarks.
On 02/24/2021, Applicant submitted a substitute Specification (21 pages, noncompliant and not entered), a copy of the claim listing (claims 89-120, with status indicators, but not on separate sheet, so not entered), and Drawings (21 pages, noncompliant and not entered)
On 02/26/2021, the Examiner contacted Applicant to discuss amendment practice for submitting a Substitute Specification.  See Interview Summary, mailed 03/05/2021.

The submission filed on 03/08/2021 has been entered.  

Specification
The substitute specification filed on 03/08/2021 has been entered, but is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is includes but is not limited to the following:
Page 34 - “The ordered content may be packaged with the user’s predesignated sponsor ads and promotions also stored in the Datacenter.”
Page 36 – “participating in interactive play and designating sponsor preferences.  His financial data and preferences are sent to the Datacenter.”
Page 36 – “His financial data and preference are sent to the Datacenter.”
Page 36 – “The ticket seller also transmits the user preference data and authorizations.”
Page 37 – “authenticated using device ID numbers”
Page 39 – “near field”
Page 40 – “secondary interactive event related to the event, as the event as may be packaged with sponsor content is ordered by a user attendant buyer, view or interactive player”



Drawings 
The most recent drawing replacement sheets, submitted on 03/08/2021, contain Fig. 1, Fig. 2A-2C, Fig. 3, Fig. 4, Fig., 5, Fig. 6A-P, are accepted and have been entered.  

Claim Rejections - 35 USC § 112(a) (first paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89-122 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regard to independent claim 89 and 116, the claim recites “providing . . . event viewing, or registration an opportunity for end users to other additional rights and benefits such as get transmission(s) of event content, to interact and with the event and upload additional content, to designate or reject sponsor ads, receive credits and authorize release of user data.”  The Examiner has reviewed the originally-filed specification, but is unable to find support for these features. Consequently, these claim limitations recites impermissible new matter.  Correction is required.
	The dependent claims (e.g., 90, 91, 92, 93, 94, 95, 96, 97, 98, 100, 101, 108, 111 112, 113, 114) also contain subject matter (e.g., directed to user pre-authorized ads and interactive content, a remote user terminal that edits the recorded event content, designated sponsor messages, use of near field 
The unsupported subject matter listed by the examiner is exemplary rather than exhaustive.  In order to promote compact prosecution, Applicant is encouraged to review all claim limitations in all the presented claims to ensure each and every limitation has proper support in the originally-filed Specification, originally filed Figures, and/or originally filed Claims.

Claim Rejections - 35 USC § 112(b) (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to independent claims 89 and 116, recite a “ticket and event management system/apparatus comprising the steps of . . . ,” and then lists method steps. Consequently, it is unclear if the claims is directed to a machine/apparatus, or a method/process, or both.   A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
In regard to independent claims 89 and 116, these claims recite the phrase “such as.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regard to claim 89, the term “the event” does not have proper antecedent basis.  It is unclear if this is referencing “event content” or introducing a new limitations.  Correction is required.  
Additionally, in Claim 89, “the data center” does not have proper antecedent basis.  It is unclear if this is referencing “point of sale” or introducing a new limitation.  Correction is required.  
In regard to claim 90, the claim recites “the user” and “the user’s pre-authorized ads.” There is insufficient antecedent basis for these limitations in the claim.
Claim 114 appears to be intended to be a dependent claim, but does not actually reference an independent claim.  Correction is required.  
These noted indefinite language is exemplary rather than exhaustive.  As a general observation, in order to provide clarity, Applicant must (1) consistently reference components of the claimed invention using the same exact terminology, and (2) include necessary commas and phrasing to ensure that the claims do not permit more than one reasonable interpretation of the claim language.



Claim Rejections - 35 USC § 112(d)
Claims 96, 99, and 120 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 96, 99, and 120 recites optional language (i.e., may be) that does not further limit the independent claim therefore, are improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 89-122 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 89-122 are directed to processes. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 89 is illustrative of the claimed subject matter:

89. (new) A ticket and event management [method] comprising the steps of:
(i) Providing at a point of sale for event tickets, event-viewing, or registration an opportunity for end users to order additional rights and benefits such as to get transmissions of event content, to interact and with the event and upload additional content, to designate or reject sponsor ads, receive credits and authorize release of user data; 
(ii) Conducting the event; 
(iii) Recording the conducted event;
(iv) Storing event recordings in digital or other encoded format in the Datacenter; 
(v) Storing the end user ticketing viewer rights data and user preferences in the Datacenter as user specific files; and
(vi) Distributing content in response to end user selection requests.
The claims recites “providing . . . an opportunity for end users to order additional rights and benefits,” “conducting an event,” “recording the . . . event,” “storing event recordings in digital . . . format,” “storing the end user ticketing view rights data and user references,” and “distributing content in response to end user selections request.”  When considered together, the steps are directed to selling digital recordings of events.   Which the exception of a “point of sale” and the storing of event recordings “in digital or other encoded format,” all of the claim elements of the body of the claim are directed to a fundamental economic practice (i.e. advertising, marketing, or sales activities) and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 89-122, these claims add additional elements of a point of sale and a datacenter, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a point of sale for “providing opportunity” and a datacenter for storing information does not improve the functioning of the computer, but rather, only generally linking the use of the abstract sales activity to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As previously stated, in regard to claims 89-122, these claims add additional elements of a point of sale and a datacenter.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only provide information and store data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



	Claims 89-122 are rejected under 35 U.S.C. 102(b) as being anticipated by Stonedahl (US 2002/0199198 A1).

	In regard to claim 89 and similar claim 116, as best understood, Stonedahl discloses a [method] comprising:
	(i) Providing at a point of sale for event tickets, event-viewing, or registration an opportunity for end users to order additional rights and benefits such as to get transmissions of event content, to interact and with the event and upload additional content, to designate or reject sponsor ads, receive credits and authorize release of user data (see ¶¶ 0024-0026, disclosing “order processing system 111”); 
	(ii) Conducting the event (see ¶ 0022, disclosing “central recording 105 creates an[ ] event record 107 that records the entire event or sequence of events that occur together”); 
	(iii) Recording the conducted event (see ¶ 0022, disclosing “central recording 105 creates an[ ] event record 107 that records the entire event or sequence of events that occur together”); 
	(iv) Storing event recordings in digital or other encoded format in the Datacenter (see ¶ 0026, disclosing “content storage 109”); 
	(v) Storing the end user ticketing viewer rights data and user preferences in the Datacenter as user specific files (see ¶ 0023, disclosing “customer preferences”; see ¶ 0029, disclosing “personalized records”); and
	(vi) Distributing content in response to end user selection requests (see ¶ 0025, disclosing “distribute the content over any available broadcast”; ¶ 0041).
	In regard to the dependent claims, as best understood, the Examiner finds that Stonedahl anticipates these claims under their broadest reasonable interpretation. 


Response to Applicant Arguments
The Examiner has considered the response filed on 03/08/2021 as a bona fide attempt to advance the application and has considered Applicant’s remarks.  In response, new rejections have been made in view of the newly presented claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Stadlman, US 2005/0289338 A1 (Recording, editing, encoding, and immediately distributing a live performance).
Greene, US 6,920,428 B2 (Method of selling and distributing articles associated with live events)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Scott A. Zare
5/26/2021

/SCOTT A ZARE/Primary Examiner, Art Unit 3649